Appeal by plaintiff from an order of Supreme Court, New York County, entered on June 25, 1971, denying separate motions by plaintiff, third-party plaintiff and fourth-party plaintiff for summary judgment, unanimously dismissed, without costs and without disbursements, as moot. Said order,, insofar as appealed from by the third-party plaintiff, Danside Fabrics, Inc. (“Danside”), unanimously affirmed, without costs and without disbursements. The prior memorandum decision of this court, dated June 22, 1972 [39 A D 23 882], is recalled. Subsequent to the argument of plaintiff’s appeal from the order denying its motion for summary judgment against Danside, and before the publication of our memorandum decision thereon directing, inter alia, an assessment of plaintiff’s damages against Danside and a severance of the remaining actions, plaintiff and Danside settled their differences. Plaintiff’s appeal has, accordingly, become academic and is dismissed. The remaining actions may, of course, continue. Settle order on notice. Concur — Stevens, P. J., McGivern, Murphy, Steuer and Capozzoli, JJ.